In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-053 CR

____________________


LONNIE RAY LONG, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 00-10-06133 CR




MEMORANDUM OPINION
	Lonnie Ray Long entered a non-negotiated no contest plea to an indictment for the
third degree felony offense of deadly conduct involving the discharge of a firearm at two
individuals. See Tex. Pen. Code Ann. § 22.05(b)(1) (Vernon 1994). The trial court
convicted and sentenced Long to five years of confinement in the Texas Department of
Criminal Justice, Institutional Division.

	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On August 1, 2002, Long
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  Because the appeal involves the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
 As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2002).
Long signed a judicial confession.  On appeal, he does not contest the voluntariness of his
no contest plea.  The State produced witnesses who testified that they saw the defendant
shoot at them.   
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM
Submitted November 20, 2002
Opinion Delivered November 27, 2002 
Do Not Publish
Before Walker, C.J., Burgess and Gaultney, JJ.